DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of group II, claims 9-27 in the reply filed on 7/6/22 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 9-27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Goldin et al. (US. 20080114364).
Goldin discloses an instrument for cutting tissue fig. 2a, comprising: an elongated shaft 114, fig. 2b having an outer periphery extending about a longitudinal axis that extends between proximal and distal end portions of the elongated shaft; and a cutting element 120 movable from a retracted configuration fig. 3b, wherein the cutting element is disposed within the elongated shaft, and at least one extended configuration fig. 3c, wherein the cutting element is configured to cut or abrade tissue in an area that is larger than a lateral cross-sectional area of the distal end portion of the elongated shaft, wherein in the at least one extended configuration, the cutting element is capable to cut or abrade tissue located laterally beyond the outer periphery of the elongated shaft, wherein in the at least one extended configuration, the cutting element is capable to cut or abrade tissue located distally and laterally beyond the distal end portion of the elongated shaft, wherein the cutting element is movable in one or more directions transverse to the longitudinal axis, wherein the cutting element is rotatable about an axis of rotation 211, wherein the axis of rotation 211 is coincident with the longitudinal axis fig. 4d, wherein the axis of rotation can be offset from the longitudinal axis figs 8a, b, wherein in the at least one extended configuration, at least a portion of the cutting element extends from the distal end portion 122 of the elongated shaft fig. 2b, wherein in the at least one extended configuration, at least a portion of the cutting element extends through a side opening in the outer periphery of the elongated shaft fig. 2b, wherein in the at least one extended configuration, the cutting element extends orthogonally with respect to the longitudinal axis fig. 2b, wherein the cutting element 120 has a non-circular cross-section, wherein the cutting element has at least one arcuate cutting edge 130, fig. 2b, wherein the cutting element is capable to cut tissue when rotated both clockwise and counterclockwise, wherein the cutting element is rotatable with respect to the elongated shaft, wherein the cutting element has a plurality of cutting edges 123, 130, 121, fig. 2b, wherein the cutting element is disposed on a rotatable drive shaft, wherein the lateral cross-sectional area of the distal end portion of the elongated shaft is orthogonal to the longitudinal axis fig. 2b, wherein the area is laterally larger than the lateral cross-sectional area of the distal end portion of the elongated shaft fig. 11b.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775